   .., :::;---~O 245B (Rev_ 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                          Page 1 of 1



                                                        UNITED STATES DISTRICT COURT
                                                                    SOUTHERN DISTRICT OF CALIFORNIA

                                      United States of America                                        JUDGMENT IN A CRIMINAL CASE
                                                                                                      (For Offenses Committed On or After November 1, 1987)
                                                 v.

                              Victor Manuel Galvan-Hernandez                                          Case Number: 3:19-mj-21577

                                                                                                      Emerson Wheat
                                                                                                      Defendant's Attorney


           REGISTRATION NO.                               f;S ri id 1Y
            THE DEFENDANT:
             IZI pleaded guilty to count(s) 1 of Complaint      ~~~~~~~~~~~~~~~~~~~~~~~~~~~




             D was found guilty to count(s)
                   after a plea of not guilty.
                   Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

            Title & Section                           Nature of Offense                                                                 Count Number(s)
            8:1325                                    ILLEGAL ENTRY (Misdemeanor)                                                       1

             D The defendant has been found not guilty on count(s)                                ~~~~~~~~~~~~~~~~~~~




             D Count(s)                                                                                dismissed on the motion of the United States.

                                                        IMPRISONMENT
                   The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
            imprisoned for a term of:

                                                  ~ TIME SERVED                                   D                                        days

             IZI Assessment: $10 WAIVED IZI Fine: WAIVED
              IZI Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
             the defendant's possession at the time of arrest upon their deportation or removal.
             D Court recommends defendant be deported/removed with relative,                             charged in case


                IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
           of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
           imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
           United States Attorney of any material change in the defendant's economic circumstances.

                                                                                                   Frida~ril    12, 2019
                                                                                                   Date of Imposition of Sentence


           Received            ~~
                                  '


                            DUS.M--1

                                                                        FILED
                                                                                                      /dV
                                                                                                   HONORABLE F. A. GOSSETT III
                                                                                                   UNITED STATES MAGISTRATE JUDGE

                                                                        Apr 12 2019
           Clerk's Office Copy                                     CLERK, U.S. DISTRICT COURT                                                    3:19-mj-21577
                                                                SOUTHERN DISTRICT OF CALIFORNIA
·------------. -----   -------- -- ------- - ·-------·--- -------
